Pee Cubiam,
In the absence of any evidence establishing a superior equity in the appellant, McCahill and Goedeck, the plaintiffs in the writ on which the fund for distribution was raised, were entitled to the sum in controversy by virtue of the legal priority of their judgment. There was therefore no error in dismissing appellant’s exceptions and confirming the sheriff’s special return. Neither of the specifications of error requires discussion. They are both overruled.
Decree affirmed and appeal dismissed at the cost of the appellant, Chas. J. Butterwick.